Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A File No. 002-86606 File No. 811-03850 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 37 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 37 DELAWARE GROUP TAX-FREE FUND (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) Approximate Date of Public Offering: December 29, 2008 It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) /X/ on December 29, 2008 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a) (2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. C O N T E N T S This Post-Effective Amendment No. 37 to Registration File No. 002-86606 includes the following: 1. Facing Page 2. Contents Page 3. Part A  Prospectus (1) 4. Part B - Statement of Additional Information (1) 5. Part C - Other Information (1) 6. Signatures 7. Exhibits (1) This Registration Statement contains one Prospectus and Statement of Additional Information for two registrants (each of which offers its shares in one or more series). A separate Registration Statement, which incorporates by reference the common Prospectus and common Statement of Additional Information and includes its own Part C, is being filed for the other registrant. The Prospectus and Statement of Additional Information contained in this Post-Effective Amendment relate to the Class A, B and C shares of the Registrant's two series, Delaware Tax-Free USA Fund and Delaware Tax-Free USA Intermediate Fund, and also to the Delaware National High-Yield Municipal Bond Fund series of Voyageur Mutual Funds. The Part C contained in this Post-Effective Amendment relates only to the Registrant's two series. A separate Registration Statement which incorporates by reference the Prospectus and Statement of Additional Information as they relate to the Delaware National High-Yield Municipal Bond Fund and includes its own Part C is being filed for Voyageur Mutual Funds. FIXED INCOME Prospectus D ECEMBER 29, 2008 DELAWARE TAX-FREE USA FUND CLASS A  CLASS B  CLASS C DELAWARE TAX-FREE USA INTERMEDIATE FUND CLASS A  CLASS B  CLASS C DELAWARE NATIONAL HIGH-YIELD MUNICIPAL BOND FUND CLASS A  CLASS B  CLASS C The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus, and any representation to the contrary is a criminal offense. Table of contents Fund profiles page 3 Delaware Tax-Free USA Fund 3 Delaware Tax-Free USA Intermediate Fund 5 Delaware National High-Yield Municipal Bond Fund 7 How we manage the Funds page 12 Our investment strategies 12 The securities in which the Funds typically invest 13 The risks of investing in the Funds 19 Disclosure of portfolio holdings 21 Who manages the Funds page 22 Investment manager 22 Portfolio managers 22 Manager of managers structure 22 Whos who? 23 About your account page 24 Investing in the Funds 24 Choosing a share class 24 Dealer compensation 26 Payments to intermediaries 27 How to reduce your sales charge 28 Waivers of contingent deferred sales charges 30 How to buy shares 31 Fair valuation 31 Document delivery 32 How to redeem shares 32 Account minimums 33 Special services 33 Frequent trading of Fund shares 34 Dividends, distributions, and taxes 35 Financial highlights page 38 Contact information page 42 2 Profile: Delaware Tax-Free USA Fund What is the Funds investment objective? Delaware Tax-Free USA Fund seeks as high a level of current interest income exempt from federal income tax as is available from municipal obligations and as is consistent with prudent investment management and preservation of capital. Although the Fund will strive to meet its goal, there is no assurance that it will. What are the Funds main investment strategies? Under normal circumstances, the Fund will invest at least 80% of its net assets in securities the income from which is exempt from federal income taxes, including the federal alternative minimum tax. This is a fundamental investment policy that may not be changed without prior shareholder approval. The Fund will invest primarily in municipal debt obligations that are issued by state and local governments to raise funds for various public purposes such as hospitals, schools, and general capital expenses. The Fund will invest its assets in securities with maturities of various lengths, depending on market conditions, but will have a dollar-weighted average effective maturity of between 5 and 30 years. We will attempt to adjust the average maturity of the bonds in the portfolio to provide a high level of tax-exempt income consistent with preservation of capital. The Funds income level will vary depending on current interest rates and the specific securities in the portfolio. The Fund may concentrate its investments in certain types of bonds or in a certain segment of the municipal bond market when the supply of bonds in other sectors does not suit our investment needs. What are the main risks of investing in the Fund? Investing in any mutual fund involves risk, including the risk that you may lose part or all of the money you invest. Over time, the value of your investment in the Fund will increase and decrease according to changes in the value of the securities in the Funds portfolio. The Fund will be affected primarily by changes in interest rates. For example, when interest rates rise, the value of bonds in the portfolio will likely decline. The Fund may also be affected by the ability of individual municipalities to pay interest and repay principal on the bonds they issue. The Fund is permitted to invest up to 20% of its net assets in securities the income from which is subject to the federal alternative minimum tax. Income from these securities would be taxable for investors subject to that tax. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. For a more complete discussion of risk, please see The risks of investing in the Funds on page 19. You should keep in mind that an investment in the Fund is not a complete investment program; it should be considered just one part of your total financial plan. Be sure to discuss this Fund with your financial advisor to determine whether it is an appropriate choice for you. Who should invest in the Fund Investors seeking monthly income, free from federal income taxes Investors with long-term financial goals Who should not invest in the Fund Investors with very short-term financial goals Investors who are unwilling to accept share prices that may fluctuate, especially over the short term 3 How has Delaware Tax-Free USA Fund performed? This bar chart and table can help you evaluate the risks of investing in the Fund. The bar chart shows how annual returns for the Funds Class A shares have varied over the past 10 calendar years. The table shows the average annual returns of Class A, B, and C shares for 1-, 5-, and 10-year periods. The Funds past performance (before and after taxes) does not necessarily indicate how it will perform in the future. The returns reflect expense caps in effect during the periods. The returns would be lower without the expense caps. Please see the footnotes on pages 11
